Statement.
Bronson, J.
(dissenting). Plaintiff seeks, through certiorari, to exclude certain lands from the city of Bismarck. The facts are: — Plaintiff petitioned the city commission of Bismarck to exclude from the city the S.-¿-, sec. 5, twp. 138, rge. 80. In the petition and affidavit, he avers that such land is wholly unplatted; that no municipal sewers, water mains, pavements, sidewalks or other city improvements have been constructed upon the same; that such lands are and always have been used exclusively for agricultural purpose's; that there are no legal voters residing upon the lands; that he has been the owner thereof in fee for more than three years. In May, 1922, the city commission had a hearing upon the petition. Evidence in the form of affidavits was received. The city engineer, in an affidavit, stated that the western boundary of the land sought to be excluded lay m the Missouri river and that the western boundary of the city of Bismarck ran to the center of the main'channel of the Missouri river. Proof also was made of the present bonded and improvement indebtedness of the city. The facts, alleged on stated, in plaintiff’s petition and affidavit are not controverted. A map, prepared by the city engineer and showing the city limits, was introduced. The city commission found that the lands sought to be excluded were bounded' fully on three .sides and partially on the fourth side by lands lying wholly within the city limits. That there is a present bonded and improvement indebtedness of the city amounting to $201,500. That the petitioner had not paid nor offered to pay his just share of such bonded indebtedness for which the lands sought to be excluded stood as partial security; that the exclusion of such land will leave the southern boundary of the •city in an unnatural and inconvenient form and manner. The petition was denied. In June, 1922, plaintiff initiated in district court pro*37ceedings in certiorari. An order to show cause was issued. The city commission made answer and return wherein the proceedings as above outlined were substantially alleged. After hearing, the district court made an order refusing a writ. Plaintiff has appealed.
Opinion.
The material portion of chap. 32, Laws 1921, applicable, provides that when lands described in a petition bordering upon and within the limits of any incorporated city are wholly unplatted and no municipal sewers, water mains, pavements, sidewalks or other city improvements have been made or constructed therein, and this is made to appear upon the hearing of the petition by the city commission, it shall be the duty of the commission to disconnect and exclude such territory from the city.
A rough drawing, traced from the map offered by the city is attached:



It shows a portion of the city, the lands sought to be excluded, and the relation of the ^Missouri river and the present city limits to such land.
*38The undisputed facts are that the land, owned wholly by plaintiff, and sought to be excluded, has been and is devoted exclusively to agricultural purposes; there are no municipal improvements therein. No voters there reside. The southern boundary of the land coincides with the southern city limits. The western boundary of the land coincides with the western city limits. The court takes judicial notice that the Missouri river is navigable at the locus in quo. Through its navigation, trade, commerce, land settlement and improvement, and war, too, have spelled out a history, both national and state, for this and other states tributary thereto. If ownership in the bed of this variant and uncertain navigable stream is wanting in the plaintiff, where it traverses his land, the compensating factor, if any, is that lie is a riparian owner and has riparian rights. Whatever rights the city has in such bed or in the waters flowing thereover, so far as the plaintiff’s land is concerned, exists by virtue of tbe territorial jurisdiction and incident police powers, occasioned through the inclusion of plaintiff’s land within tlic city limits. No questions of municipal wharves, docks, bridges, or other municipal improvements are concerned. As nature has given, so, from the record, it is now. Whatever comprises the south half, of section five, snch, owned by plaintiff', he seeks to have excluded. The western boundary of this land, whether it is in the river, or out of the river, is, according to the record, likewise, the western boundary 'of the city limits. If the city asserts that its jurisdiction extends to the center of the main channel of the river, as it may vary from day to day, sometimes greatly during the course of a day, it may he because that is self-sufficient, although its western city limits, since Territorial days have been the western boundary of Section Five. The statute does not exclude the detachment of streams situated within territory sought to he excluded. It follows, therefore, that the finding of the city commission that the land sought to be. ex-' eluded is bounded fully on three sides and partially on the fourth side by lands lying wholly within the city limits, is not true. It has no facts to support it. The uncontrovertcd facts are that such land, so described, is bounded on only two sides by tbe city limits. Tbe land is bordering upon and within tbe city limits. It is appropriate' territory for exclusion. The city commission may not find that laud is bounded on four sides by city limits, when in law and in fact it is *39not, anti tlius, hide behind the rule that the court, in certiorari proceedings, will not review the commission’s findings. Upon the facts, it was made the statutory duty of the commission to exclude the land sought to be excluded. It acted in excess of its jurisdiction when it pretended by a finding to deny a right which the statute created, and which by its exercise in such manner, gave to it a power and right which it did not possess. See Mogaard v. Robinson, 48 N. D. 859, 187 N. W. 142. The objection that the present bonded and improvement indebtedness of the city will suffer Toss in'the partial security afforded by the land sought to be excluded or that plaintiff has not offered to pay his share thereof, as represented by the burden assumed by such land, is without merit. It presents no valid constitutional objection to the legislative act.
The order should be reversed and the cause remanded for further proceedings.
Grace, J., concurs.